UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material under §240.14a-12 Bear State Financial, Inc. (Name of Registrant as Specified In Its Charter) Not Applicable (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☐ No fee required. ☒ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and0-11. (1) Title of each class of securities to which transaction applies: Common Stock, par value $.01 per share (“Bear State common stock”) (2) Aggregate number of securities to which transaction applies: As of September 15, 2017, there were outstanding: (a) 37,729,837 shares of Bear State common stock, (b) 159,787 shares of Bear State common stock issuable upon the exercise of stock options, (c) 220,970 shares of Bear State common stock underlying restricted stock units, and (d) 196,905 shares of Bear State common stock issuable upon the exercise of warrants. (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): In accordance with Section 14(g) of the Securities Exchange Act of 1934, as amended, the filing fee of $45,349 was determined by multiplying 0.0001159 by the maximum aggregate value of the transaction of $391,276,195. The maximum value of the transaction was determined based upon the sum of (a) 37,729,837 shares of Bear State common stock multiplied by $10.28 per share, (b) stock options to purchase 159,787 shares of Bear State common stock multiplied by $3.24 per share (which is the difference between $10.28 and the weighted average exercise price of $7.04 per share), and (c) 220,970 shares of Bear State common stock underlying restricted stock units multiplied by $10.28 per share, and (d) warrants to purchase 196,905 shares of Bear State common stock multiplied by $3.17 (which is the difference between $10.28 and the exercise price of $7.11 per share). (4) Proposed maximum aggregate value of transaction: $391,276,195 (5) Total fee paid: $45,349 ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Bear State Financial, Inc. 900 South Shackleford Rd., Suite 401 Little Rock, Arkansas 72211 Dear Shareholder: You are cordially invited to attend a special meeting of the shareholders of Bear State Financial,Inc., or Bear State, to be held at Bear State’s office located at 900 South Shackleford Rd., Suite 605, Little Rock, Arkansas 72211, on [•], [•], 2017 at 10:30a.m., local time. As previously announced, on August 22, 2017, Bear State and Arvest Bank, or Arvest, entered into an agreement and plan of reorganization, which we refer to as the merger agreement, that provides for the acquisition by Arvest of Bear State through the merger of Arvest Acquisition Sub, Inc., a wholly-owned subsidiary of Arvest, with and into Bear State, with Bear State surviving the merger as a wholly-owned subsidiary of Arvest. The merger agreement also contemplates that, following the merger, Bear State will either dissolve and liquidate or merge with and into Arvest, causing the separate corporate existence of Bear State to terminate, and our wholly-owned subsidiary, Bear State Bank, will become a wholly-owned subsidiary of Arvest and subsequently merge with and into Arvest, with Arvest as the surviving bank. If the merger agreement is approved by shareholders at the special meeting and the merger is subsequently completed, your shares of Bear State common stock that are outstanding immediately prior to the effective time of the merger will be converted into the right to receive $10.28 in cash, without interest, less any applicable withholding or transfer taxes, unless you have properly exercised your dissenters’ rights and demanded payment of the fair value of your Bear State shares. The per share merger consideration represents an approximately 12% premium over Bear State’s closing share price of $9.20 on August 21, 2017, the last trading day before the transaction was announced, and Bear State’s volume-weighted average trading price for the 30-day trading period ending August 21, 2017. Concurrently with execution of the merger agreement, Bear State Financial Holdings, LLC, or BSF Holdings, and Richard Massey, Chairman of the board of directors of Bear State, entered into voting agreements with Arvest pursuant to which they, in their capacities as shareholders, agreed to vote their shares (which constitute approximately 42% of the outstanding shares of Bear State common stock) in favor of the approval of the merger agreement and the merger. After careful consideration, the board of directors of Bear State approved the merger agreement and determined that the merger and the merger agreement are advisable and in the best interests of Bear State and its shareholders and recommends that you vote “FOR” approval of the merger agreement and the other proposals described more fully in the proxy statement. The board of directors made its determination after consultation with its legal and financial advisors and consideration of a number of factors. Your vote is very important, regardless of the number of shares you own. The merger cannot be completed unless the merger agreement is approved by the affirmative vote of a majority of the outstanding shares of the Bear State common stock. Whether or not you plan to attend the special meeting, please complete, date, sign and return, as promptly as possible, the enclosed proxy card in the envelope provided, or submit your proxy by telephone or the Internet. Instructions on how to vote are included in the proxy statement. The accompanying proxy statement provides you with detailed information about the special meeting, the merger agreement, the merger, the voting agreements and the other proposals to be considered at the special meeting. A copy of the merger agreement is attached as Appendix A to the proxy statement, and a copy of the form of voting agreement signed by BSF Holdings and Mr. Massey is attached as Appendix B to the proxy statement. We encourage you to read the entire proxy statement and its appendices carefully. You may also obtain additional information about Bear State from documents we have filed with the Securities and Exchange Commission. Thank you in advance for your cooperation and continued support of Bear State. On behalf of the Bear State board of directors, I thank you for your prompt attention to this important matter. Sincerely, Matt Machen President and Chief Executive Officer The accompanying proxy statement is dated [•], 2017, and is first being mailed to Bear State shareholders on or about [•], 2017. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the merger, passed upon the merits or fairness of the merger agreement or the transactions contemplated thereby or passed upon the adequacy or accuracy of the information contained in the accompanying proxy statement. Any representation to the contrary is a criminal offense. NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To Be Held on [•], 2017 Notice is hereby given that a special meeting of the shareholders, or special meeting, of Bear State Financial,Inc., or Bear State, will be held at Bear State’s office located at 900 South Shackleford Rd., Suite 605, Little Rock, Arkansas 72211, on [•], [•], 2017 at 10:30a.m., local time, for the following purposes: 1. To consider and vote on a proposal to adopt the Agreement and Plan of Reorganization, dated as of August 22, 2017, by and among Bear State, Bear State Bank, an Arkansas banking corporation and a wholly-owned subsidiary of Bear State, Arvest Bank, an Arkansas banking corporation, or Arvest, and Arvest Acquisition Sub, Inc., an Arkansas corporation and a wholly-owned subsidiary of Arvest (as may be amended from time to time, the “merger agreement”), which provides for the acquisition by Arvest of Bear State through the merger of Arvest Acquisition Sub, Inc. with and into Bear State, which we refer to as the merger, with Bear State surviving the merger as a wholly-owned subsidiary of Arvest. Upon completion of the merger, it is currently contemplated that Bear State will be either dissolved or merged with Arvest and Bear State Bank will become a wholly-owned subsidiary of Arvest and subsequently merge with and into Arvest, with Arvest as the surviving bank. 2. To consider and vote on an advisory (non-binding) resolution to approve certain compensation arrangements for Bear State’s named executive officers in connection with the merger. 3. To consider and vote on a proposal to adjourn the special meeting, if necessary, desirable or appropriate, to solicit additional proxies. The board of directors of Bear State has fixed [•], 2017 as the record date for the determination of shareholders entitled to receive notice of and to vote at the special meeting. Only those shareholders of record as of the close of business on that date will be entitled to vote at the special meeting. Bear State shareholders are entitled to assert dissenters’ rights in connection with the merger and demand payment of the “fair value” of their Bear State shares in lieu of the merger consideration. In order to properly exercise your dissenters’ rights and receive the cash fair value for your shares, you must precisely follow the procedures specified in the Arkansas Business Corporation Act of 1987 relating to dissenters’ rights applicable to the merger (Ark. Code Ann. Sections 4-27-1301 et seq.), which are summarized in the accompanying proxy statement and the relevant portions of which have been excerpted and included as Appendix D to the accompanying proxy statement. THE BEAR STATE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU VOTE “FOR” EACH PROPOSAL. BY ORDER OF THE BOARD OF DIRECTORS Little Rock, Arkansas [•], 2017 /s/ Matt Machen Matt Machen President and Chief Executive Officer YOUR VOTE IS VERY IMPORTANT Whether or not you are able to attend the special meeting in person, please submit your proxy via the Internet (at www.investorvote.com/BSF) or by telephone (1-800-652-VOTE (8683)), or complete, sign and date the enclosed proxy card and return it in the envelope provided as soon as possible. If you have internet access, we encourage you to record your vote via the Internet. This action will not limit your right to vote in person at the special meeting. If you abstain from voting, it will have the same effect as a vote against the proposal to adopt the merger agreement and it will have no effect on the other proposals. If you return a properly signed and dated proxy card but do not mark the box showing how you wish to vote, your shares will be voted “FOR” the proposal to adopt the merger agreement, “FOR” the advisory (non-binding) resolution to approve certain compensation payable to Bear State’s named executive officers in connection with the merger and “FOR” the proposal to adjourn or postpone the special meeting, if at the time of the special meeting, there are an insufficient number of votes in favor of adopting the merger agreement, and in the discretion of the proxyholders on any other matter that may properly come before the special meeting at the discretion of the board of directors. TABLE OF CONTENTS SUMMARY 1 QUESTIONS AND ANSWERS ABOUT THE MERGER AND THE SPECIAL MEETING 9 CAUTIONARY NOTE ABOUT FORWARD-LOOKING STATEMENTS 17 PARTIES TO THE MERGER 18 THE SPECIAL MEETING 19 Date, Time and Place of the Special Meeting 19 Purpose of the Special Meeting 19 Record Holders and “Street Name” Holders 20 Record Date; Quorum and Adjournment 20 Vote Required 21 Voting Agreements 21 How to Vote 21 Revocation of Proxies 22 Shares Held in the Bear State Financial, Inc. Employees’ Savings & Profit Sharing Plan 23 Anticipated Date of Completion of the Merger 23 Rights of Shareholders Who Seek Appraisal 23 Solicitation of Proxies; Payment of Solicitation Expenses 24 THE MERGER 24 Merger Consideration 24 Background of the Merger 25 Reasons for the Merger; Recommendation of the Board of Directors 30 Opinion of Raymond James & Associates, Inc. 33 Certain Unaudited Bear State Forecasts 42 Financing of the Merger 43 Payment of Merger Consideration and Surrender of Stock Certificates 43 Interests of Certain Persons in the Merger 44 Material U.S. Federal Income Tax Consequences of the Merger 47 Regulatory Approvals 50 Litigation Related to the Merger 52 THE MERGER AGREEMENT 52 Explanatory Note Regarding the Merger Agreement 52 Effects of the Merger 53 Charter; Bylaws 53 Directors and Officers 53 Merger Consideration 53 Treatment of Stock Options and Restricted Stock Units 53 Treatment of Warrants 54 Exchange of Certificates 54 No Transfers Following the Effective Time 54 Termination of Exchange Fund 54 Lost, Stolen or Destroyed Certificates 55 Withholding Rights 55 Representations and Warranties 55 Conduct of Business Prior to Effective Time 58 Efforts; Consents of Governmental Entities; Third Party Consents 60 Bear State Shareholder Meeting 60 No Solicitation or Negotiation of Takeover Proposals 61 No Change in Recommendation 62 Director and Officer Indemnification and Insurance 62 Other Covenants and Agreements 63 Conditions to Completion of the Merger 63 i Termination of the Merger Agreement 64 Termination Fees 65 Expenses 66 Modification or Amendment 66 Specific Performance 66 No Third Party Beneficiaries 66 VOTING AGREEMENT 66 Summary 66 RESTRICTIVE COVENANT AGREEMENTS 67 PROPOSAL NO. 1—ADOPTION OF THE MERGER AGREEMENT 68 Vote Required 68 Board Recommendation 68 PROPOSAL NO. 2—ADVISORY VOTE ON MERGER-RELATED COMPENSATION FOR BEAR STATE’S NAMED EXECUTIVE OFFICERS 68 Vote Required 69 Board Recommendation 69 PROPOSAL NO. 3—ADJOURNMENT 69 Vote Required 69 Board Recommendation 69 MARKET PRICE OF BEAR STATE SHARES 69 BENEFICIAL OWNERSHIP OF COMMON STOCK BY CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 70 DISSENTERS’ RIGHTS 72 DELISTING AND DEREGISTRATION OF BEAR STATE SHARES 72 SUBMISSION OF SHAREHOLDER PROPOSALS 73 WHERE YOU CAN FIND MORE INFORMATION 73 OTHER MATTERS 74 APPENDIX A - AGREEMENT AND PLAN OF REORGANIZATION A-1 APPENDIX B - VOTING AGREEMENT B-1 APPENDIX C - Opinion of Raymond James & Associates, Inc. C-1 APPENDIX D - Dissenters’ Rights D-1 ii PROXY STATEMENT FOR A SPECIAL MEETING OF SHAREHOLDERS [•], 2017 This proxy statement is being furnished to holders of common stock, $.01 par value per share, of Bear State Financial,Inc. (“Bear State,” “we,” “us” or “our”), the holding company of Bear State Bank. Proxies are being solicited on behalf of the board of directors of Bear State to be used at a special meeting of shareholders (the “special meeting”) to be held at Bear State’s office located at 900 South Shackleford Rd., Suite 605, Little Rock, Arkansas 72211, on [•], 2017 at 10:30a.m., local time, for the purposes set forth in the Notice of Special Meeting of Shareholders. Bear State intends to deliver copies of the proxy materials for the special meeting to shareholders on or about [•], 2017. SUMMARY Parties to the Merger (Page 18) Bear State Financial, Inc. Bear State Financial, Inc. is an Arkansas corporation and bank holding company. At June 30, 2017, Bear State had consolidated assets of $2.24 billion, total loans of $1.66 billion, deposits of $1.70 billion and stockholders’ equity of $244.5 million. Bear State Bank Bear State Bank is an Arkansas state-chartered bank conducting business from its home office in Little Rock, Arkansas, 42 branches, three personalized technology centers equipped with interactive teller machines and three loan production offices which are located in various communities in Arkansas, Missouri and Oklahoma. Bear State Bank is a community-oriented financial institution offering a broad line of financial products to individuals and business customers. Arvest Bank Arvest Bank (“Arvest”) is an Arkansas state-chartered bank legally located in Fayetteville, Arkansas and which operated 254 branches in Arkansas, Kansas, Missouri and Oklahoma as of August 31, 2017. Arvest offers a broad line of financial products to individuals and business customers. At June 30, 2017, Arvest had consolidated assets of $17.30 billion, total loans of $10.18 billion, deposits of $14.98 billion and stockholders’ equity of $1.76 billion. Acquisition Arvest Acquisition Sub, Inc. is a wholly-owned subsidiary of Arvest and was formed on August 21, 2017. Acquisition was formed solely for the purpose of engaging in the transactions contemplated by the merger agreement and has not engaged in any business activities other than those incidental to its formation and in connection with the transactions contemplated by the merger agreement. 1 The Special Meeting (Page 19) Date, Time and Place of the Special Meeting (Page 19) This proxy statement is being furnished to our shareholders as part of the solicitation of proxies by the Bear State board for use at the special meeting to be held on [•], 2017, at 10:30 a.m., local time, at 900 South Shackleford Rd., Suite 605, Little Rock, Arkansas, 72211, or at any postponement or adjournment thereof. At the special meeting, holders of Bear State stock will be asked toconsider and vote on a proposal to adopt the merger agreement, an advisory (non-binding) resolution to approve certain compensation arrangements for Bear State’s named executive officers in connection with the merger (referred to below as the “golden parachute proposal”), and a proposal to adjourn the special meeting, if necessary, desirable or appropriate, to solicit additional proxies (referred to below as the “adjournment proposal”). Record Date and Quorum (Page 20) You are entitled to receive notice of, and to vote at, the special meeting if you owned Bear State shares at the close of business on [●], which the Bear State board has set as the record date for the determination of shareholders entitled to notice of, and to vote at, the special meeting. You will be entitled to one vote for each Bear State share that you owned on the record date. As of the record date, there were [●] shares of Bear State common stock outstanding and entitled to vote at the special meeting, held by [●] holders of record. Under Bear State’s bylaws, holders of a majority of Bear State shares issued and outstanding and entitled to vote at the special meeting, represented in person or by proxy, will constitute a quorum for the transaction of business at the special meeting. Abstentions will be counted as shares present for purposes of determining the presence of a quorum. Because, under applicable rules, banks, brokers and other nominees holding shares in “street name” do not have discretionary voting authority with respect to any of the proposals described in this proxy statement, if a beneficial owner of Bear State shares held in “street name” does not give voting instructions to the bank, broker or other nominee, then those shares will not be counted as represented in person or by proxy at the special meeting unless an additional matter is brought before the meeting and is one on which brokers have discretionary voting authority. Vote Required (Page 21) The shareholder vote required to approve each proposal is set forth below: Proposals Required Approval 1. Adoption of the merger agreement Majority of outstanding shares 2. Golden parachute proposal Majority of votes cast 3. Adjournment Proposal Majority of votes cast Because the affirmative vote required to adopt the merger agreement is based upon the total number of outstanding Bear State shares entitled to vote on the proposal, if you abstain, fail to return your proxy card, fail to submit a proxy by phone or Internet, fail to vote in person at the special meeting, or, if your shares are held in “street name,” fail to provide your bank, broker or other nominee with instructions, this will have the same effect as a vote “AGAINST” approval of the proposal to adopt the merger agreement. Abstentions and broker non-votes will have no effect on the golden parachute proposal or the adjournment proposal. Voting Agreements (Page 21) Certain shareholders of Bear State have entered into voting agreements with Arvest, pursuant to which each such shareholder has agreed to vote “FOR” the proposal to adopt the merger agreement and which generally prohibits them from entering into agreements regarding or transferring their shares, subject to certain exceptions. As of the close of business on the record date, these shareholders beneficially owned, in the aggregate, 15,940,880 issued and outstanding Bear State shares, allowing them to exercise approximately 42% of the voting power of Bear State shares. While not mandated by the voting agreements, we currently expect that these shareholders will vote their Bear State shares in favor of the golden parachute proposal and the adjournment proposal. 2 How to Vote (Page 21) Voting by record holders. If you are a shareholder of record, you may vote your Bear State shares by proxy prior to the special meeting or you may attend the special meeting and cast your vote in person. Shareholders of record have a choice of how to vote by proxy: Go to the website www.investorvote.com/BSF and use the vote control number printed on your enclosed proxy card to access your account and vote your shares; Call 1-800-652-VOTE (8683), toll free from the United States, Canada and Puerto Rico, and follow the recorded instructions; or Complete and sign your enclosed proxy card and mail it in the enclosed postage-paid envelope. Please note that (i) telephone and Internet proxy voting will close at 11:59 p.m., Eastern Time, on [•],[•], 2017, the day before the special meeting and (ii) if you choose to submit your proxy card by mail, your proxy card must be received by [•],[•], 2017, the day before the special meeting, for your proxy to be valid and your vote to count. Voting by beneficial holders. If you are a beneficial owner of Bear State shares held in “street name,” you should receive instructions from your bank, broker or other nominee that you must follow in order to have your Bear State shares voted. Those instructions will identify which of the above choices are available to you in order to have your Bear State shares voted. Please note that if you are a beneficial owner of Bear State shares held in “street name” and wish to vote in person at the special meeting, you must provide a legal proxy from your bank, broker or other nominee at the special meeting. Revocation of Proxies (Page 22) You have the right to revoke a proxy, whether delivered over the Internet, by telephone or by mail, at any time before it is exercised, by submitting a later dated proxy through any of the methods available to you, by giving written notice of revocation to Bear State’s Corporate Secretary, which must be filed with the Corporate Secretary by 5:00 p.m. on the business day immediately prior to the date of the special meeting, or by attending the special meeting and voting in person. Attending the special meeting alone, without voting at the special meeting, will not be sufficient to revoke your proxy. Written notice of revocation should be mailed to: Bear State Financial, Inc., Attention: Corporate Secretary, 900 South Shackleford Rd., Suite 401, Little Rock, Arkansas 72211. Shares Held in the Bear State Financial, Inc. Employees’ Savings & Profit Sharing Plan and Trust (Page 23) Bear State shares held in the Bear State Financial, Inc. Employees’ Savings & Profit Sharing Plan, which we refer to as the Bear State 401(k) plan, are held of record and are voted by the trustee of the Bear State 401(k) plan at the direction of Bear State 401(k) plan participants. Participants in the Bear State 401(k) plan will be provided with a proxy card and voting instructions with these proxy materials. If you participate in the Bear State 401(k) plan, you may give voting instructions as to the number of full and fractional Bear State shares allocable to your account as of the record date for determining the shareholders entitled to receive notice of, and to vote at, the special meeting and any adjournments or postponements thereof. You may provide voting instructions to the trustee by completing and returning the proxy card accompanying this proxy statement, or submitting your proxy by telephone or the Internet. The trustee will vote your Bear State shares in accordance with your completed proxy card if it is received by [•], 2017. If you do not send instructions by this deadline or submit a proxy by following the instructions set forth herein, or if you return your proxy card with an unclear voting designation or no voting designation at all, the trustee will vote the number of full and fractional Bear State shares allocable to your account in its discretion. 3 Bear State shares held in the Bear State 401(k) plan may NOT be voted in person at the special meeting as the trustee of the Bear State 401(k) plan votes the applicable Bear State shares two business days prior to the special meeting, after receiving voting instructions from the plan participants. The Merger and the Merger Agreement (Pages 24 and 52) Merger Consideration (Page 24) At the effective time, each Bear State share issued and outstanding immediately prior to the effective time (other than treasury shares and dissenting shares) will be converted into the right to receive $10.28 per Bear State share, without interest, less any applicable withholding or transfer taxes. Recommendation of the Board of Directors (Page 30) After careful consideration, the Bear State board of directors determined that the merger agreement and the transactions contemplated by the merger agreement, including the merger, are advisable and in the best interests of Bear State and its shareholders and approved the merger agreement. The Bear State board recommends that you vote “FOR” the approval of the merger agreement. For the factors considered by the Bear State board of directors in reaching its decision to approve the merger agreement, see “The Merger—Reasons for the Merger; Recommendation of the Board of Directors” beginning on page 30. Opinion of Raymond James & Associates, Inc. (Page 33) At the August 21, 2017 meeting of the Bear State board of directors, representatives of Raymond James & Associates, Inc. (“Raymond James”) rendered Raymond James’s written opinion to the Bear State board, dated August 21, 2017, that, as of such date, the merger consideration to be received by the holders of outstanding shares of Bear State common stock pursuant to the merger agreement was fair, from a financial point of view, to such holders, based upon and subject to the qualifications, assumptions and other matters considered in connection with the preparation of its opinion. The full text of the written opinion of Raymond James, which sets forth, among other things, the various qualifications, assumptions and limitations on the scope of the review undertaken, is attached as Appendix C to this document and shareholders are encouraged to read it carefully in its entirety. The Raymond James opinion does not constitute a recommendation to the Bear State board or any holder of shares of Bear State common stock as to how the Bear State board, such shareholder or any other person should vote or otherwise act with respect to the merger or any other matter. Financing of the Merger (Page 43) The obligations of Arvest and Acquisition to complete the merger are not contingent upon the receipt of any financing. Arvest has informed Bear State that it expects that funds needed by Arvest in connection with the merger will be derived from a capital injection from one or more shareholders of Arvest Bank Group, Inc., an affiliate of Arvest. Interests of Certain Persons in the Merger (Page 44) In considering the recommendation of the Bear State board with respect to its approval of the merger agreement, shareholders should be aware that certain of Bear State’s directors and executive officers have interests in the merger that are different from, or in addition to, those of Bear State’s shareholders generally. These interests may create potential conflicts of interest. The Bear State board was aware of and considered these interests, among other matters, in reaching its decision to approve, and declare advisable, the merger agreement, the merger and the other transactions contemplated by the merger agreement. The material interests include the following: ● In accordance with the merger agreement, at the effective time of the merger, all outstanding stock options, whether vested or unvested, and restricted stock units, including such stock options and restricted stock units held by Bear State’s directors and executive officers, will be terminated and cashed out; 4 ● Payment for 2017 performance-based incentive awards, which were awarded to certain Bear State executive officers and provide payout opportunities upon Bear State achieving a threshold, target and maximum amount of core earnings per share, will be accelerated, prorated and paid 100% in cash upon a change in control based on actual results for the prorated performance period; ● Mr. Massey and Mr. Ford each own warrants to purchase 39,381 shares of Bear State common stock that in accordance with the merger agreement will be converted at the effective time of the merger to a right to receive a cash amount equal to the aggregate number of shares of Bear State common stock subject to such warrant multiplied by the difference of $10.28 and the exercise price of such warrants; ● Certain of Bear State’s executive officers are party to agreements that provide for severance and other benefits following a change in control of Bear State and a qualifying termination of employment; ● The Bear State board authorized a retention cash incentive award of $86,000 to Ms. Pritchett that will become payable upon the closing of the merger, subject to her continued service through the closing of the merger; ● Bear State directors and officers are entitled to continued indemnification and insurance coverage under the merger agreement; and ● Following the consummation of the merger, it is expected that certain members of Bear State’s senior management team may continue as employees of Arvest or its affiliates. Material U.S. Federal Income Tax Consequences of the Merger (Page 47) If you are a U.S. holder (as defined under “The Merger—Material U.S. Federal Income Tax Consequences of the Merger”), the receipt of cash in exchange for shares of Bear State common stock pursuant to the merger will be a taxable transaction for U.S. federal income tax purposes. You should consult your own tax advisor regarding the particular tax consequences to you of the receipt of cash for your shares pursuant to the merger in light of your particular circumstances (including the application and effect of any state, local or foreign income and other tax laws). Regulatory Approvals (Page 50) We cannot complete the merger unless it is approved by the Board of Governors of the Federal Reserve System, or the Federal Reserve, and the Arkansas State Bank Department. Once the Federal Reserve approves the merger, we have to wait from 15 to 30 days before we can complete it. During that time, the Department of Justice may challenge the merger. We anticipate that applications for regulatory approval for the merger will be filed on or before October 21, 2017. While we do not know of any reason why we would not be able to obtain the necessary regulatory approvals in a timely manner, we cannot be certain when or if we will receive them or, if obtained, whether they will contain terms, conditions or restrictions not currently contemplated that will be detrimental to the combined company after completion of the merger. 5 Litigation Related to the Merger (Page 52) Following the announcement of the merger, a putative class action complaint challenging the merger was filed in the Circuit Court of Pulaski County, Arkansas. The complaint is captioned Owens v. Massey, et al, Case No. 60CV-17-5022. The complaint names the individual members of the Bear State board, as well as BSF Holdings, as defendants. The complaint generally alleges, among other things, that members of the Bear State board breached their fiduciary duties to Bear State’s shareholders by agreeing to sell Bear State for an inadequate price and agreeing to inappropriate deal protection provisions in the merger agreement that may preclude Bear State from soliciting any potential acquirers and limit the ability of the Bear State board to engage in discussions or negotiations for superior acquisition proposals. The complaint also alleges that Richard Massey and BSF Holdings, in their capacities as shareholders of Bear State, breached fiduciary duties owed by them to the minority shareholders of Bear State. The complaint seeks certification by the court as a shareholders’ class action, approval of the plaintiff as a proper plaintiff class representative, injunctive relief enjoining the companies from consummating the merger unless and until Bear State adopts and implements a procedure or process to obtain a merger agreement providing the best possible terms for shareholders (or, in the event the merger is consummated, rescinding the merger or awarding rescissory damages). The complaint also seeks to recover costs and disbursement from the defendants, including attorneys’ fees and experts’ fees. The defendants believe these allegations are without merit and intend to defend vigorously against these allegations. No Solicitation or Negotiation of Takeover Proposals (Page 61) Bear State has agreed, subject to certain limited exceptions, not to initiate discussions with another party regarding a business combination with such other party while the merger with Arvest is pending. Conditions to Completion of the Merger (Page 63) Completion of the merger depends on a number of conditions being satisfied or waived, including the following: ● approval of the merger agreement by Bear State shareholders; ● the receipt of all required regulatory approvals or authorizations, provided that none of the required approvals contains any burdensome condition (as defined in the merger agreement) and provided further that if any approval is conditioned on the sale of any Bear State Bank (or Arvest)branch office, Arvest shall have entered into an agreement or agreements for the sale of such branch office(s); ● the absence of any statute, rule, regulation, order, injunction or decree prohibiting, restricting or making illegal the consummation of the transactions contemplated by the merger agreement; ● the receipt of consents or approvals from certain persons who are parties to material agreements with Bear State or Bear State Bank; ● no material adverse effect with respect to Bear State or Bear State Bank having occurred between December 31, 2016 and the closing date; ● certain officers and directors of Bear State and Bear State Bank shall have entered into restrictive covenant agreements with Arvest; ● holders of Bear State common stock electing to exercise their appraisal rights shall not exceed five percent of the outstanding shares of Bear State common stock; 6 ● Bear State’s shareholders’ equity, determined on a consolidated basis in accordance with GAAP, shall not be less than the amount of such shareholders’ equity as of June 30, 2017, excluding from such calculation certain amounts, fees, costs, and expenses paid or incurred in connection with the merger agreement and the transactions contemplated by the merger agreement; and ● certain other conditions generally customary for agreements of this sort, such as the accuracy of representations and warranties subject to materiality standards set forth in the merger agreement and the compliance in all material respects by the parties with their obligations under the merger agreement. Termination of the Merger Agreement (Page 64) The merger agreement contains termination rights which may be exercised by Arvest and/or Bear State in specific circumstances, such as the following: a regulatory approval is denied or approved with a burdensome condition, and the time period for appeals and requests for consideration has run; the Bear State shareholders fail to approve the merger and the merger agreement; the merger is not consummated within 270 days following the date of the merger agreement, subject to potential extension for 90 days; Bear State breaches any representation, warranty or covenant such that there is a failure of the related closing condition and such breach is not or cannot be cured in 30 days or if Bear State breaches its obligations to not solicit proposals from a third party for an alternative acquisition transaction, to hold the special meeting or to recommend that Bear State shareholders approve the merger. Termination Fees (Page 65) Bear State must pay a termination fee of $14,000,000 to Arvest if: ● Arvest effects a termination of the merger agreement because (i) Bear State has breached its non-solicitation covenant or (ii) the Bear State board of directors has (a) withdrawn, modified or changed its recommendation to approve the merger or (b) breached its obligation to call, give notice of, establish a record date for, convene and/or hold the special meeting; or ● In the event that: (1) Arvest or Bear State effects an outside date termination or shareholder no-vote termination or Arvest effects a breach termination, (2) after the date of the merger agreement and prior to the termination described above, an acquisition proposal has been made known to senior management or the board of directors of Bear State or Bear State Bank or the shareholders of Bear State, or any person has publicly announced an acquisition proposal, and (3) within 12 months of the date of termination described above, Bear State or Bear State Bank enters into a definitive agreement with respect to or consummates an acquisition proposal (using 50% rather than 15% in the term “acquisition proposal” for purposes of the termination fee provision). Voting Agreement (Page 66) As a condition and inducement to the willingness of Arvest to enter into the merger agreement, concurrently with the execution and delivery of the merger agreement, Arvest entered into voting agreements with each of Richard Massey, Chairman of the board of Bear State, and BSF Holdings, Bear State’s largest shareholder, who collectively own approximately 42% of the outstanding Bear State shares as of the record date. The voting agreement requires each such shareholder to vote or cause to be voted all of the Bear State shares beneficially owned or controlled by such shareholder to adopt the merger agreement at any meeting of the Bear State shareholders, and at any adjournment thereof, at which the merger agreement is submitted for the consideration and vote of the Bear State shareholders. 7 Restrictive Covenant Agreements (Page 67) One of the conditions to the merger is that each of Richard Massey, Matt Machen, Sherri Billings, Tom Fritsche, Donna Merriweather, Yurik Paroubek, Chad Rawls, Paul Lowe and Shelly Loftin enter into restrictive covenant agreements with Arvest at the effective time of the merger. Pursuant to the restrictive covenant agreements, each of the foregoing persons will be prohibited from, among other things: (i) for a period of one year (in the case of Ms. Loftin, Ms. Merriweather, Mr. Lowe, Mr. Paroubek or Mr. Rawls) or two years (in the case of Ms. Billings, Mr. Fritsche, Mr. Machen or Mr. Massey), performing any services for or owning any interest in any prohibited business (as defined under “Restrictive Covenant Agreements”); (ii) for a period of three years hiring, soliciting or seeking to hire any Arvest employee or anyone who was an employee of Bear State during the six month period prior to the effective time of the merger, unless such person was involuntarily terminated by Arvest; and (iii) for a period of three years soliciting, diverting or attempting to solicit or divert any customer of Arvest or its affiliates (who was or became a customer of Arvest at the effective time of the merger) for the purpose of causing such customer to reduce of refrain from doing any business with Arvest or its affiliates. Market Price of Bear State Shares (Page 69) Bear State shares are listed for trading on NASDAQ under the symbol “BSF.” The closing price of Bear State shares on NASDAQ on August 21, 2017, the last trading day prior to the public announcement of the execution of the merger agreement was $9.20 per Bear State share. If the merger is completed, you will be entitled to receive $10.28 in cash per Bear State share, without interest, less any applicable withholding or transfer taxes (unless you have validly made and not effectively withdrawn a demand for dissenters’ rights). The cash amount per share represents an approximately 12% premium over Bear State’s closing share price on August 21, 2017, and over Bear State’s volume-weighted average trading price for the 30 day trading period ended August 21, 2017. On [•], 2017, the most recent practicable date before this proxy statement was mailed to our shareholders, the closing price for Bear State shares on NASDAQ was $[•] per Bear State share. You are encouraged to obtain current market quotations for Bear State shares in connection with voting your Bear State shares. Dissenters’ Rights (Page 72) If you are a Bear State shareholder and you follow the procedures required by the Arkansas Business Corporation Act of 1987 (“ABCA”), you may dissent from the merger and receive the fair value of your shares of Bear State common stock as determined pursuant to those procedures. To perfect your dissenters’ rights, you must precisely follow the procedures specified in the ABCA at Ark. Code Ann. §§ 4-27-1301 et seq., the relevant portions of which have been excerpted and included as Appendix D to this proxy statement. In order to perfect your dissenters’ rights and receive payment as a dissenting shareholder, you must: ● deliver to Bear State before the special meeting written notice of your intent to demand payment for your shares if the merger is effectuated; ● not vote your shares in favor of the merger; and ● make a written demand for payment of the fair value of your shares following the merger in accordance with the requirements of Ark. Code Ann. § 4-27-1323. If you (i) fail to provide notice of dissent to the merger, (ii) vote in favor of the merger or (iii) fail to make a written demand for payment of fair value in accordance with the requirements of Ark. Code Ann. § 4-27-1323, you will be bound by the terms of the merger and the merger agreement, and your shares of Bear State common stock will be converted into the right to receive the merger consideration. While a vote in favor of the merger will waive your dissenters’ rights, a failure to vote against the merger will not constitute a waiver of your dissenters’ rights. A vote against the merger will not be deemed to satisfy any notice requirements under Ark. Code Ann. §§ 4-27-1301 et seq. 8 The value of dissenting shares will be determined, as of the time immediately before effectuation of the merger but excluding any appreciation or depreciation in anticipation of the merger (unless exclusion would be inequitable), by Bear State (or Arvest as the successor thereto). Not later than 10 days following consummation of the merger, Arvest (as successor to Bear State) will deliver a written dissenters’ notice to all shareholders who timely provided an intent to demand payment and did not vote in favor of the merger that will specify a date by which Arvest must receive a payment demand under Ark. Code Ann. § 4-27-1323. If the dissenting shareholder demands payment in compliance with Ark. Code Ann. § 4-27-1323, Arvest will pay each dissenting shareholder the amount that Arvest (as successor to Bear State) estimates to be the fair value of the shares. If a dissenting shareholder objects to such valuation, the shareholder may provide Arvest its estimate of the fair value of its shares and demand payment for such amount within 30 days after Arvest makes or offers payment for the dissenting shareholder’s shares. After receipt of such demand, Arvest may either (i) pay the dissenting shareholder the amount demanded by the shareholder or (ii) within 60 days of such receipt, petition a court to determine the fair value of the shares. If Arvest fails to take either of the foregoing actions within 60 days of such receipt, it shall pay the dissenting shareholder the amount demanded by such shareholder. If you comply with the dissenters’ rights requirements, the fair value of your Bear State shares, determined in the manner described above, and which may be more or less than the value of the merger consideration you would have received in the merger had you not dissented, will be paid to you in cash. This cash payment will be fully taxable to you. Delisting and Deregistration of Bear State Shares (Page 72) If the merger is completed, Bear State common stock will be delisted from NASDAQ and deregistered under the Securities Exchange Act of 1934 (the “Exchange Act”). As a result, we will no longer file periodic reports with the SEC on account of Bear State common stock. QUESTIONS AND ANSWERS ABOUT THE MERGER AND THE SPECIAL MEETING The following questions and answers are intended to address briefly some commonly asked questions regarding the merger, the merger agreement, the voting agreements and the special meeting. These questions and answers may not address all questions that may be important to you as a Bear State shareholder. Please refer to the “Summary” and the more detailed information contained elsewhere in this proxy statement, the appendices to this proxy statement and the documents referred to or incorporated by reference in this proxy statement, which you should read carefully and in their entirety. Q. What is the proposed merger transaction and what effects will it have on Bear State? A. The proposed merger transaction is the acquisition of Bear State by Arvest pursuant to the merger agreement. If the proposal to adopt the merger agreement is approved by Bear State shareholders and the other closing conditions under the merger agreement have been satisfied or waived, Acquisition will merge with and into Bear State, with Bear State being the surviving corporation. Following the merger, Arvest intends to either dissolve and liquidate Bear State or merge Bear State into Arvest, causing the separate corporate existence of Bear State to terminate, after which Arvest intends to merge Bear State Bank with and into Arvest, with Arvest surviving. As a result of the merger, Bear State (as the surviving corporation in the merger) will no longer be a publicly-traded corporation, and you, as a holder of Bear State shares, will be entitled to receive the merger consideration of $10.28 per share in cash, but will no longer have any ownership interest in or interest in the future earnings or growth of Bear State. In addition, following the merger, Bear State shares will be delisted from NASDAQ and deregistered under the Exchange Act, and Bear State will no longer file periodic reports with the SEC on account of Bear State shares. Q. What will I receive if the merger is completed? A. Upon completion of the merger, for each Bear State share that you own (unless you have properly exercised your dissenters’ rights and demanded payment of the fair value of your Bear State shares) you will be entitled to receive $10.28 in cash, without interest, less any applicable withholding or transfer taxes. For example, if you own 100 Bear State shares, you will receive $1,028 cash consideration, less any applicable withholding or transfer taxes. 9 Q. What will a holder of Bear State stock options, restricted stock units or warrants receive in the merger? A. At the effective time of the merger all stock options, whether vested or unvested, and all restricted stock units will be cancelled and automatically converted into the right to receive a cash amount equal to (i) in the case of options, the aggregate number of shares of Bear State common stock subject to such option multiplied by the difference between $10.28 and the exercise price of such option and (ii) in the case of restricted stock units, $10.28 per unit. Additionally, at the effective time of the merger, all warrants to purchase Bear State common stock will be cancelled and automatically converted into the right to receive a cash amount equal to the aggregate number of shares of Bear State common stock subject to such warrant multiplied by the amount of the difference between $10.28 and the exercise price of such warrant. Q. How does the per share consideration compare to the market price of Bear State shares on the last trading day prior to announcement of the merger? A. The per share merger consideration represents an approximately 12% premium over Bear State’s closing share price of $9.20 on August 21, 2017, the last trading day before the transaction was announced, and Bear State’s volume-weighted average trading price for the 30-day trading period ending August 21, 2017. Q. When do you expect the merger to be completed? A. We are working towards completing the merger as soon as possible. Assuming timely satisfaction of the necessary closing conditions, we currently expect the closing to occur late in the fourth quarter of 2017 or during the first quarter of 2018. Q. What happens if the merger is not completed? A. If the merger agreement is not adopted by Bear State shareholders or if the merger is not completed for any other reason, Bear State shareholders will not receive any payment for their Bear State shares in connection with the merger. Instead, Bear State will remain an independent public company and Bear State shares will continue to be listed and traded on NASDAQ. Under certain circumstances specified in the merger agreement, Bear State may be required to pay a termination fee of $14 million to Arvest in connection with the termination of the merger agreement, as described in “The Merger Agreement—Termination Fees.” Q. What conditions must be satisfied to complete the merger? A. Bear State, Bear State Bank, Arvest and Acquisition are not required to complete the merger unless a number of conditions are satisfied or waived as described in “The Merger Agreement—Conditions to Completion of the Merger.” These conditions include, among others, (i) approval of the merger and the merger agreement by a majority of the Bear State shares outstanding and entitled to vote at the special meeting; (ii) the receipt of the required regulatory approvals from the Federal Reserve and the Arkansas State Bank Department and the expiration of any statutory waiting periods in respect thereof, without the imposition of a burdensome condition on Arvest or any of its subsidiaries; and (iii) the absence of any law or order prohibiting the consummation of the merger. Completion of the merger is also subject to other customary conditions in favor of the parties, regarding the accuracy of the other party’s or parties’ representations and warranties (subject to customary materiality qualifiers) and the other party’s or parties’ compliance with its covenants and agreements contained in the merger agreement (subject to customary materiality qualifiers). 10 Arvest’s and Acquisition’s obligations to complete the merger are also subject certain conditions, including (i) the absence of a material adverse effect with respect to Bear State or Bear State Bank; (ii) Arvest’s entry into restrictive covenant agreements with certain directors and officers of Bear State; (iii) holders of no more than five percent of the outstanding Bear State shares having elected to exercise dissenters’ rights; and (iv) a minimum shareholders’ equity requirement with respect to Bear State. Q. Is the merger expected to be taxable to U.S. holders? A. Yes. The exchange of Bear State shares for cash pursuant to the merger generally will be a taxable transaction to U.S. holders for U.S. federal income tax purposes. If you are a U.S. holder and you exchange your Bear State shares in the merger for cash, you will generally recognize gain or loss in an amount equal to the difference, if any, between the amount of cash received with respect to such Bear State shares and your adjusted tax basis in such Bear State shares. Backup withholding may also apply to the cash payments made pursuant to the merger unless the holder or other payee provides a taxpayer identification number, certifies that such number is correct and otherwise complies with the backup withholding rules. You should read “The Merger—Material U.S. Federal Income Tax Consequences of the Merger” for a more detailed discussion of the U.S. federal income tax consequences of the merger. You should also consult your tax advisor for a complete analysis of the effect of the merger on your federal, state and local and/or foreign taxes. Q. Why am I receiving this proxy statement and proxy card or voting instruction form? A. You are receiving this proxy statement and proxy card or voting instruction form because you owned Bear State shares as of [•], 2017, the record date for the determination of shareholders entitled to notice of, and to vote at, the special meeting. This proxy statement describes matters on which we urge you to vote and is intended to assist you in deciding how to vote your Bear State shares with respect to such matters. Q. When and where is the special meeting? A. The special meeting of shareholders of Bear State will be held on [•], 2017, at 10:30 a.m., local time, at 900 South Shackleford Rd., Suite 605, Little Rock, Arkansas 72211. Q. What is the difference between holding Bear State shares as a shareholder of record and as a beneficial owner? A. If on [•], 2017, your Bear State shares were registered directly in your name with our transfer agent, then you are a shareholder “of record.” If you are a shareholder of record, you may vote in person at the special meeting, or submit a proxy by mail, over the Internet or by telephone. Whether or not you plan to attend the special meeting, we urge you to submit a proxy to ensure your vote is counted. You may still attend the special meeting and vote in person if you have already submitted a proxy. Voting in person at the special meeting will revoke any previously submitted proxy. If on [•], 2017, your Bear State shares were not held in your name, but rather in an account at a bank, broker, dealer, or other similar organization, then your Bear State shares are held in “street name” and you are the beneficial owner of the Bear State shares. If you are a beneficial owner of Bear State shares registered in the name of your bank, broker, or other nominee, you should have received a voting instruction form with these proxy materials from that organization rather than from us. Please complete and mail that voting instruction form to ensure that your vote is counted. Alternatively, you may submit voting instructions by telephone or over the Internet, as instructed by your broker or bank. To vote in person at the special meeting, you must obtain a valid proxy from your bank, broker or other nominee. Follow the instructions from your broker or bank included with these proxy materials or contact your broker or bank to request such a proxy form. 11 Q. If my Bear State shares are held in “street name” by my bank, broker or other nominee, will my bank, broker or other nominee vote my Bear State shares for me? A. Your bank, broker or other nominee will only be permitted to vote your Bear State shares if you instruct your bank, broker or other nominee how to vote. You should follow the procedures provided by your bank, broker or other nominee regarding the voting of your Bear State shares. Banks, brokers or other nominees who hold shares in “street name” for customers have the authority to vote on “routine” proposals when they have not received instructions from beneficial owners. However, banks, brokers and other nominees are precluded from exercising their voting discretion with respect to approving non-routine matters, such as the proposals to be considered at the special meeting, and, as a result, absent specific instructions from the beneficial owner of such Bear State shares, banks, brokers or other nominees are not empowered to vote those Bear State shares on non-routine matters. If you do not instruct your bank, broker or other nominee to vote your Bear State shares, your Bear State shares will not be voted, and the effect will be the same as a vote “AGAINST” approval of the proposal to adopt the merger agreement, but will not have any effect on the outcome of the other proposals described in this proxy statement. Q. What am I being asked to vote on at the special meeting? A. You are being asked to consider and vote on (i) a proposal to adopt the merger agreement, which provides for the acquisition of Bear State by Arvest, (ii) an advisory (non-binding) resolution to approve certain compensation arrangements for Bear State’s named executive officers in connection with the merger, which we refer to as the “golden parachute proposal,” and (iii) a proposal to adjourn the special meeting, necessary, desirable or appropriate, to solicit additional proxies if, at the time of the special meeting, there are an insufficient number of votes in favor of adopting the merger agreement, which we refer to as the “adjournment proposal.” Q. What is the quorum requirement? A. Under Bear State’s bylaws, holders of a majority of Bear State shares issued and outstanding and entitled to vote at the special meeting, represented in person or by proxy, will constitute a quorum for the transaction of business at the special meeting. Abstentions will be counted as shares present for purposes of determining the presence of a quorum. If you are a shareholder of record and you fail to return your proxy card, submit your proxy by phone or the Internet or vote in person, your shares of our common stock will not be counted for purposes of determining whether a quorum is present at the special meeting. Because, under applicable rules, brokers, banks and other nominees holding shares in “street name” do not have discretionary voting authority with respect to any of the proposals described in this proxy statement, if a beneficial owner of Bear State shares held in “street name” does not give voting instructions to the broker, bank or other nominee, then those shares will not be counted as represented in person or by proxy at the special meeting if no other matters are brought before the meeting. Although we do not expect to bring any matters before the meeting other than the three proposals described in this proxy statement, if an additional matter is brought before the meeting and is one on which brokers have discretionary voting authority, then broker non-votes will be counted for purposes of determining a quorum. Your vote and attendance at the special meeting is very important, regardless of the number of shares of Bear State common stock you own. Because shareholders cannot take any action at the meeting unless a quorum is present at the special meeting, it is important that you attend, or are represented by proxy, at the meeting. Accordingly, we urge you to return your proxy card, submit your proxy by phone or the Internet, vote in person or, if your shares are held in “street name” instruct your bank, broker or other nominee to vote your Bear State shares, as promptly as possible, to ensure your shares are represented at the meeting. Q. How does the Bear State board recommend that I vote? A. The recommendations of the Bear State board of directors are set forth under the description of each proposal in this proxy statement. In summary, the board of directors recommends that you vote (i)“FOR” approval of the proposal to adopt the merger agreement, (ii)“FOR” approval of the golden parachute proposal, and (iii) “FOR” approval of the adjournment proposal. 12 Q. What vote is required for Bear State’s shareholders to approve the proposal to adopt the merger agreement? A. The adoption of the merger agreement requires the affirmative vote of holders of a majority of the outstanding Bear State shares entitled to vote on the proposal to adopt the merger agreement. Because the affirmative vote required to adopt the merger agreement is based upon the total number of outstanding Bear State shares entitled to vote on the proposal, if you abstain, fail to return your proxy card, fail to submit a proxy by phone or Internet, fail to vote in person at the special meeting, or, if your shares are held in “street name,” fail to provide your bank, broker or other nominee with instructions, this will have the same effect as a vote “AGAINST” approval of the proposal to adopt the merger agreement. Q. What vote of Bear State shareholders is required to approve the golden parachute proposal? A. Approving the golden parachute proposal requires the affirmative vote of holders of a majority of the votes cast at the special meeting, whether in person or represented by proxy. Abstentions and broker non-votes will have no effect on the golden parachute proposal. The golden parachute proposal is an advisory vote, and therefore, it will not be binding on Bear State, the Bear State board or the compensation committee of the board, nor will it create or imply any change in the fiduciary duties of the directors. Q. What vote of our shareholders is required to approve the adjournment proposal? A. Approval of the adjournment proposal requires the affirmative vote of holders of a majority of the votes cast at the special meeting, whether in person or represented by proxy. Abstentions and broker non-votes will have no effect on the adjournment proposal. Q. Why am I being asked to consider and vote on the golden parachute proposal? A. Under Section 14A of the Exchange Act and SEC rules, we are required to seek a non-binding, advisory vote with respect to the compensation that may be paid or become payable to Bear State’s named executive officers that is based on or otherwise relates to the merger, which is commonly referred to as “golden parachute” compensation. Q. What will happen if Bear State’s shareholders do not approve the golden parachute proposal? A. Approval of the golden parachute proposal is not a condition to completion of the merger. The vote is an advisory vote and will not be binding on Bear State or the surviving corporation. Because the “golden parachute” compensation that is the subject of the golden parachute proposal is based on contractual arrangements with Bear State’s named executive officers and the merger agreement, such compensation may be payable, regardless of the outcome of the advisory vote, if the merger agreement is adopted and the merger is consummated (subject only to the contractual obligations applicable thereto). Q. Are there any voting agreements with existing shareholders? A. Yes. As a condition and inducement to the willingness of Arvest to enter into the merger agreement, concurrently with the execution and delivery of the merger agreement, Arvest entered into voting agreements with Richard Massey and BSF Holdings, who collectively own approximately 42% of the outstanding Bear State shares as of the record date. The form voting agreement, which is attached as Appendix B to this proxy statement, requires such shareholders to vote all of their Bear State shares in favor of adoption of the merger agreement and generally prohibits them from entering into agreements regarding or transferring their shares, subject to certain exceptions. 13 Q. Do any of Bear State’s directors or officers have interests in the merger that may differ from or be in addition to my interests as a shareholder? A. In considering the recommendation of the Bear State board with respect to the proposal to adopt the merger agreement, you should be aware that our directors and executive officers have interests in the merger that are different from, or in addition to, the interests of Bear State shareholders generally. The Bear State board was aware of and considered these interests, among other matters, in evaluating and negotiating the merger agreement and the merger, and in recommending that the merger agreement be adopted by the shareholders of Bear State. See “The Merger—Interests of Certain Persons in the Merger” and “Proposal No. 2—Advisory Vote on Merger-Related Compensation for Bear State’s Named Executive Officers.” Q. Who can vote at the special meeting? A. Only our shareholders of record at the close of business on the record date for the meeting, [•], 2017, are entitled to vote at the special meeting. On the record date, we had [•] shares of common stock issued and outstanding. Q. How many votes do I have? A. Each holder of Bear State shares is entitled to cast one vote on each matter properly brought before the special meeting for each Bear State share that such holder owned as of [•], 2017, the record date for the special meeting. Q. How do I vote? A. If you are the record holder of your shares, you may vote in any of the following ways: ● By Proxy. Shareholders of record have a choice of voting by proxy: o Over the Internet: Go to the website of our tabulator, Computershare Trust Company, N.A., or Computershare, at www.investorvote.com/BSF. Use the vote control number printed on your enclosed proxy card to access your account and vote your shares. You must specify how you want your shares voted or your Internet vote cannot be completed and you will receive an error message. Your shares will be voted according to your instructions. You must submit your Internet proxy before 11:59 p.m., Eastern Time, on [•],[•], 2017, the day before the special meeting, for your proxy to be valid and your vote to count; o By Telephone: Call 1-800-652-VOTE (8683), toll free from the United States, Canada and Puerto Rico, and follow the recorded instructions. You must specify how you want your shares voted and confirm your vote at the end of the call or your telephone vote cannot be completed. Your shares will be voted according to your instructions. You must submit your telephonic proxy before 11:59 p.m., Eastern Time, on [•],[•], 2017, the day before the special meeting, for your proxy to be valid and your vote to count; or o By Mail: Complete and sign your enclosed proxy card and mail it in the enclosed postage-paid envelope to Computershare. Your shares will be voted according to your instructions. Computershare must receive the proxy card by [•],[•], 2017, the day before the special meeting, for your proxy to be valid and your vote to count. If you vote by submitting a proxy card, your shares will be voted at the special meeting in accordance with your instructions. If you sign and return the proxy card but do not give any instructions on some or all of the proposals, your shares will be voted by the persons named in the proxy card on all uninstructed proposals in accordance with the recommendations of the Bear State board as set forth in this proxy statement. 14 ● In Person. You may attend the special meeting and cast your vote in person. Even if you plan to attend the meeting, it is desirable that you vote in advance of the meeting using one of the proxy voting methods described above. Proxies solicited hereby may be exercised only at the special meeting and any adjournment or postponement of the special meeting and will not be used for any other meeting. If your shares are held in “street name” by a bank, broker or other nominee, such bank, broker or other nominee is deemed the record holder of your shares. If you wish to vote in person at the meeting, you must obtain from your bank, broker or other nominee, and bring with you to the meeting, a “legal proxy” from the bank, broker or other nominee issued in your name. If you do not plan to vote in person at the special meeting, please mark, date, sign, and return the voting instruction form you received from your bank, broker or other nominee with this proxy statement. As indicated on the form or other documentation provided to you by your bank, broker or other nominee, you may have the choice of voting your shares over the Internet or by telephone as instructed by your bank, broker or other nominee. To do so, follow the instructions on the form you received from your bank, broker or other nominee. If you wish to attend the special meeting in person, you may obtain directions to the meeting location by calling (501)975-6033. Q. How do I vote if I own Bear State’s shares through the Bear State Financial, Inc. Employees’ Savings & Profit Sharing Plan? A. Bear State shares held in the Bear State Financial, Inc. Employees’ Savings & Profit Sharing Plan, which we refer to as the Bear State 401(k) plan, are held of record and are voted by the trustee of the Bear State 401(k) plan at the direction of Bear State 401(k) plan participants. Participants in the Bear State 401(k) plan will be provided with a proxy card and voting instructions with these proxy materials. If you participate in the Bear State 401(k) plan, you may give voting instructions as to the number of full and fractional Bear State shares allocable to your account as of the record date for determining the shareholders entitled to receive notice of, and to vote at, the special meeting and any adjournments or postponements thereof. You may provide voting instructions to the trustee by completing and returning the proxy card accompanying this proxy statement, or submitting your proxy by telephone or the Internet. The trustee will vote your Bear State shares in accordance with your completed proxy card if it is received by [•], 2017. If you do not send instructions by this deadline or submit a proxy by following the instructions set forth herein, or if you return your proxy card with an unclear voting designation or no voting designation at all, the trustee will vote the number of full and fractional Bear State shares allocable to your account in its discretion. Bear State shares held in the Bear State 401(k) plan may NOT be voted in person at the special meeting as the trustee of the Bear State 401(k) plan votes the applicable Bear State shares two business days prior to the special meeting. Q. How can I change or revoke my proxy? A. If you are the record holder of your shares, you may revoke any prior proxy, regardless of how your proxy was originally submitted, by: ● sending a written statement to that effect to our Corporate Secretary, which must be received by us by 5:00 p.m. on the business day immediately prior to the date of the special meeting; ● submitting a properly signed proxy card dated a later date; ● providing new voting instructions via the Internet or by telephone as instructed above; or ● attending the meeting in person and voting your Bear State shares. 15 Only your latest Internet or telephone vote prior to 11:59 p.m., Eastern Time, on [•],[•], 2017 or your latest dated, valid proxy card received by Computershare not later than [•],[•], 2017 will be counted. If you hold Bear State shares in “street name,” you should contact the intermediary for instructions on how to change your voting instruction. Q. What do I do if I receive more than one proxy or set of voting instructions? A. If you received more than one proxy card, your Bear State shares are likely registered in different names or with different addresses or are in more than one account. You must separately vote the Bear State shares shown on each proxy card that you receive in order for all of your Bear State shares to be voted at the meeting. Q. What happens if I sell my Bear State shares before the special meeting? A. The record date for shareholders entitled to vote at the special meeting is earlier than both the date of the special meeting and the consummation of the merger. If you transfer your Bear State shares after the record date but before the special meeting, unless special arrangements (such as provision of a proxy) are made between you and the person to whom you transfer your Bear State shares and each of you notifies Bear State in writing of such special arrangements, you will retain your right to vote such Bear State shares at the special meeting but will transfer the right to receive the per share merger consideration to the person to whom you transfer your Bear State shares. Q. What happens if I sell my Bear State shares after the special meeting but before the effective time of the merger? A. If you transfer your Bear State shares after the special meeting but before the effective time, you will have transferred the right to receive the per share merger consideration to the person to whom you transferred your Bear State shares. In order to receive the per share merger consideration, you must hold your Bear State shares through the completion of the merger. Q. Who is paying for this proxy solicitation? A. Bear State will bear the cost of soliciting proxies, including the cost of preparing, printing and mailing the materials in connection with the solicitation of proxies. Bear State will reimburse brokerage firms and other custodians, nominees and fiduciaries for reasonable expenses incurred by them in sending the proxy materials to the beneficial owners of Bear State’s common stock. In addition to solicitations by mail, officers and regular employees of Bear State may, without being additionally compensated, solicit proxies personally and by mail, telephone, facsimile or electronic communication. Q. Should I send in my stock certificates now? A. No. If the proposal to adopt the merger agreement is approved, promptly after the completion of the merger, you will be sent a letter of transmittal describing how you may exchange your Bear State shares for the per share merger consideration. If your Bear State shares are held in “street name” through a bank, broker or other nominee, you should contact your bank, broker or other nominee for instructions as to how to effect the surrender of your “street name” Bear State shares in exchange for the per share merger consideration. Please do NOT return your stock certificate(s) with your proxy. Q. Am I entitled to exercise dissenters’ rights under the Arkansas Business Corporation Act of 1987 instead of receiving the per share merger consideration for my Bear State shares? A. Yes. If you are a Bear State shareholder and you follow the procedures prescribed by the ABCA, you may dissent from the merger and receive the fair value of your shares of Bear State common stock as determined pursuant to those procedures. To perfect your dissenters’ rights, you must precisely follow the procedures specified in the ABCA at Ark. Code Ann. §§ 4-27-1301 et seq., which are summarized under “Dissenters’ Rights” on page72 and the relevant portions of which have been excerpted and included as Appendix D to this proxy statement. 16 Q. Who can help answer any other questions I might have? A. If you have any questions or need assistance voting your Bear State shares, please contact Brenda Jackson by calling (870) 365-8331, or by e-mailing bjackson@bearstatebank.com. CAUTIONARY NOTE ABOUT FORWARD-LOOKING STATEMENTS This proxy statement, other filings made by Bear State with the SEC and other oral and written statements or reports by Bear State, Bear State Bank or the management thereof, include certain forward-looking statements that are intended to come within the safe harbor afforded by the Private Securities Litigation Reform Act of 1995. Forward-looking statements are based on the beliefs of management as well as assumptions made by and information currently available to management. These forward-looking statements include, without limitation, statements relating to the terms and closing of the proposed transaction between Bear State and Arvest. Words such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “seek,” “will,” “forecast,” “should,” and similar expressions, or the negative thereof, as they relate to Bear State, Bear State Bank or the management thereof, are intended to identify forward-looking statements. Because forward-looking statements relate to the future, they are subject to inherent uncertainties, risks, assumptions and changes in circumstances that are difficult to predict and many of which are outside of our control. A number of important factors could cause actual results or events to differ materially from those indicated by such forward-looking statements, many of which are beyond the parties’ control, including the parties’ ability to consummate the transaction or satisfy the conditions to the completion of the transaction, including the receipt of shareholder approval; the receipt of regulatory approvals required for the transaction on the terms expected or on the anticipated schedule; the failure of the proposed merger to close for any other reason; the effect of the announcement of the merger on customer relationships and operating results (including, without limitation, difficulties in maintaining relationships with employees or customers); the diversion of management time on transaction related issues; general competitive, economic, political and market conditions and fluctuations; and changes in the regulatory environment. These forward-looking statements are also qualified by, and should be read together with, the “Cautionary Note About Forward-Looking Statements,” the “Risk Factors” and the other statements in Bear State’s Annual Report on Form 10-K for the year ended December 31, 2016, Quarterly Report on Form 10-Q for the quarter ended March 31, 2017, and Quarterly Report on Form 10-Q for the quarter ended June30, 2017, each as filed with the SEC and available at www.sec.gov, and shareholders should refer to such risk factors and other statements in evaluating the forward-looking statements contained in this proxy statement (see “Where You Can Find More Information”). Any forward-looking statements speak only as of the date of this proxy statement, and Bear State does not undertake any obligation to correct or update any forward-looking statements to reflect events or circumstances after the date on which such statements are made or to reflect the occurrence of unanticipated events except as otherwise required by law. New factors may emerge from time to time, and it is not possible for Bear State to predict all such factors. Furthermore, it may not be possible for Bear State to assess the impact of any such factor on its business (viewed independently or together) or the extent to which any factor, or combination of factors, may cause results to differ materially from those contained in any forward-looking statement. The foregoing factors should not be construed as exhaustive. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this proxy statement or, in the case of documents referred to or incorporated by reference, the dates of those documents. 17 PARTIES TO THE MERGER Bear State Financial, Inc. Bear State Financial, Inc. 900 South Shackleford Rd., Suite 401
